DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations "the first position" and “the second position” in lines 2 and 5 respectively.  There is insufficient antecedent basis for these limitations in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. JP 2007-039186 A (hereinafter “Yamashita”).
Regarding claims 1 and 10, Yamashita, with reference to annotated FIG. 6 below, discloses an image reading apparatus comprising: 
a reading section (5, shown in FIG. 4) configured to read a medium being transported; 

    PNG
    media_image1.png
    429
    731
    media_image1.png
    Greyscale


a second discharge roller pair configured to nip the medium read in the reading section by a third roller (shown in annotated FIG. 6) and a fourth roller (shown in annotated FIG. 6) and discharge the medium, the second discharge roller pair being disposed with respect to the first discharge roller pair with a space in a width direction intersecting a medium transport direction; 
a first rib (shown in annotated FIG. 6) disposed on one side in the width direction and protrudes from the first roller side toward the second roller side, the first rib being configured to form a convex shape or a concave shape in the medium read in the reading section; and 
a second rib (shown in annotated FIG. 6)  disposed on the opposite side of the first rib in the width direction and protrudes from the third roller side toward the fourth roller side, the second rib being configured to form a convex shape or a concave shape in the medium read in the reading section, 
wherein in a side view of the image reading apparatus, the first rib is disposed at a position overlapping the first discharge roller pair, and 
in the side view of the image reading apparatus, the second rib is disposed at a position overlapping the second discharge roller pair.
	Regarding claims 2 and 11, wherein the first rib has a first top portion (a topmost surface) at a top in the protruding direction, the second rib has a second top portion (a topmost surface) at a top in the protruding direction, the first top portion is configured to 
	Regarding claim 3, wherein the first discharge roller pair and the second discharge roller pair are disposed between the first rib and the second rib (shown in annotated FIG. 6).
	Regarding claim 4, further comprising: a third rib (shown in annotated FIG. 6) disposed between the first discharge roller pair and the second discharge roller pair and protrudes in a direction opposite to the protruding direction of the first rib and the second rib.
	Regarding claim 5, using the annotated figure 6 above, wherein the first rib is disposed in any one of a rotation shaft (implicit, as the first roller rotates about an undisclosed shaft to allow for rotation) of the first roller and a rotation shaft of the second roller, and the second rib is disposed in any one of a rotation shaft (implicit, as the second roller rotates about an undisclosed shaft or same shaft as the shaft of the second roller to allow for rotation)  of the third roller and a rotation shaft of the fourth roller.  In a different interpretation to the annotated figure above, Yamashita discloses all of the limitations including placing the first rib on a rotation shaft and second rib on a rotation shaft as clearly shown by the figure below (this interpretation also reads on all .
    PNG
    media_image2.png
    512
    667
    media_image2.png
    Greyscale

Claims 1-3, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama JP 2007-176689 A (hereinafter “Akiyama”, cited in IDS).
Regarding claim 1 and 10, Akiyama, with reference to FIG. 3 and annotated 6 below, discloses an image reading apparatus comprising:
a reading section (H and 2) configured to read a medium being transported; 

    PNG
    media_image3.png
    491
    599
    media_image3.png
    Greyscale

a first discharge roller pair (shown in annotated FIG. 6) configured to nip the medium read in the reading section by a first roller (shown in annotated FIG. 6) and a second roller () and discharge the medium;
a second discharge roller pair configured to nip the medium read in the reading section by a third roller (shown in annotated FIG. 6) and a fourth roller (shown in annotated FIG. 6) and discharge the medium, the second discharge roller pair being disposed with respect to the first discharge roller pair with a space in a width direction intersecting a medium transport direction;
a first rib (shown in annotated FIG. 6) disposed on one side in the width direction and protrudes from the first roller side toward the second roller side, the first rib being 
a second rib (shown in annotated FIG. 6)  disposed on the opposite side of the first rib in the width direction and protrudes from the third roller side toward the fourth roller side, the second rib being configured to form a convex shape or a concave shape in the medium read in the reading section, 
wherein in a side view of the image reading apparatus, the first rib is disposed at a position overlapping the first discharge roller pair, and
in the side view of the image reading apparatus, the second rib is disposed at a position overlapping the second discharge roller pair.
	Regarding claim 2 and 11, wherein the first rib has a first top portion (a topmost surface) at a top in the protruding direction, the second rib has a second top portion (a topmost surface) at a top in the protruding direction, the first top portion is configured to be positioned in a first position higher than a first nipping position of the first discharge roller pair in the protruding direction of the first rib, and the second top portion is configured to be positioned in a second position higher than a second nipping position of the second discharge roller pair in the protruding direction of the second rib (shown clearly in FIG. 6).
Regarding claim 3, wherein the first discharge roller pair and the second discharge roller pair are disposed between the first rib and the second rib (shown in annotated FIG. 6).
	Regarding claim 6, wherein the first rib is configured to be positioned in a position between the first position and a third position that is retracted from the medium transport .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto JP 2007-331845 A (hereinafter “Yamamoto”)  in view of Yamashita.
Regarding claims 1 and 10, Yamashita, with reference to FIG. 8, teaches an apparatus (FIG. 1) comprising: 
a first discharge roller pair configured to nip the medium by a first roller (leftmost 29B in FIG. 8) and a second roller (leftmost 29A in FIG. 8)and discharge the medium; 

a first rib (39A) disposed on one side in the width direction and protrudes from the first roller side toward the second roller side, the first rib being configured to form a convex shape or a concave shape in the medium; and 
a second rib (39E) disposed on the opposite side of the first rib in the width direction and protrudes from the third roller side toward the fourth roller side, the second rib being configured to form a convex shape or a concave shape in the medium, wherein in a side view of the apparatus, the first rib is disposed at a position overlapping the first discharge roller pair, and in the side view of the apparatus, the second rib is disposed at a position overlapping the second discharge roller pair.
Yamamoto teaches the claimed invention except wherein the apparatus is an image reading apparatus with a reading section.  Instead, Yamamoto teaches the device for an image recording apparatus.
Yamashita teaches a similar device that uses ribs to achieve stable delivery by imparting stiffness for an image reading apparatus.
It would have been obvious to use Yamamoto’s device in an image reading apparatus as taught by Yamamoto for similarly achieving stable discharge for sheets requiring images to be read.  

Regarding claim 3, base reference of Yamamoto teaches wherein the first discharge roller pair and the second discharge roller pair are disposed between the first rib and the second rib.
	Regarding claims 6 and 7, base reference of Yamamoto wherein the first rib is configured to be positioned in a position between the first position and a third position that is retracted from the medium transport path and away from the medium being transported, and the second rib is configured to be positioned in a position between the second position and a fourth position that is retracted from the medium transport path and away from the medium being transported (refer to FIG. 8 showing ribs are movable according to size and specification mentions a controller that determines position of ribs based on sheet thickness/rigidity determined by a detector 32-34).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Yamashita, and further in view of Hongo et al. US 2016/0297635 (hereinafter “Hongo”).

Hongo teaches a commonly known sheet thickness detector comprising of an ultrasonic sensor (115).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Yamamoto’s medium detection section with the sheet thickness detector of Hongo in order to achieve the predictable result of detecting the thickness of the sheet.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Yamashita, and further in view of Kanaya US 2014/0078558 (hereinafter “Kanaya”).
Yamamoto in view of Yamashita teaches all of the claimed limitations but does not explicitly teach wherein the controller controls the first rib and the second rib in accordance with a result read by the reading section.  Instead, Yamamoto teaches to control the ribs in accordance with a sheet thickness detector (32-34).
Kanaya teaches to use an image reading section (130) as a sheet thickness detector.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Yamamoto’s medium detection section with the sheet thickness detector of Kanaya in order to achieve the predictable result of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uotani JP 2010-047395 is another 102 reference for claims 1, 2, 10 and 11 (refer to FIGS. 6 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3656